Motion Granted and Order filed August 20, 2020.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-20-00397-CR
                                     ____________

                  EX PARTE MARCO ANTONIO CONTRERAS


             On Appeal from the County Criminal Court at Law No. 8
                             Harris County, Texas
                         Trial Court Cause No. 2285006

                                       ORDER

         The record reflects this appeal is from the denial of appellant’s petition for
writ of habeas corpus claiming the case in trial court cause number 2285006 is
barred by double jeopardy. Appellant filed a motion to supplement the record with
a complete copy of the clerk’s record in trial court cause number 2234334, in
which a mistrial was declared. No response was filed.

         The motion is GRANTED. The Harris County District Clerk is directed to
file a supplemental clerk’s record on or before September 21, 2020, containing a
complete copy of the clerk’s record in trial court cause number 2234334.
Appellant’s brief will be due thirty days after the supplemental clerk’s record is
filed.
                                             PER CURIAM




Panel Consists of Chief Justice Frost and Justices Wise and Bourliot.